DETAILED ACTION
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

The Applicant has canceled claim(s) 3-6, 11, and 13.
The application has pending claim(s) 1-2, 7-10, and 12.

In response to the Request for Continued Examination filed on 1/28/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see “Claim Interpretation – 35 U.S.C 112 …” in page 7, filed 1/28/2021, with respect to claim 12 have been fully considered and are persuasive.  Therefore amended claim 12 is no longer interpreted as invoking 35 U.S.C. 112(f). 

Applicant's arguments with respect to claim(s) 1-2, 7-10, and 12 have been considered but are moot in view of the new ground(s) of rejection because of the Request for Continued Examination (RCE). 
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
The Applicant alleges, “Claim Rejections – 35 U.S.C. 102 …” in pages 7-8, and states respectively that paragraph [0053] of the Saitwal reference discloses the pixel based component computes a distance (e.g. a Mahalanobis distance) between a current pixel and a corresponding pixel model maintained by the background model instead of wherein the visual elements in the background model are the visual elements for neighbouring portions which neighbour to a corresponding portion in the background model at the same position as the target portion in the current image, the neighbouring portions.  However the Examiner disagrees because Saitwal does indeed disclose the broadest reasonable claim language interpretation of such an amendment.  More specifically Saitwal at lines 5-10 of paragraph 0040 [distance between the pixel in the image and the corresponding pixel in the background image maintained by the background model] and as depicted in Saitwal’s Figure 5 [figure 5 depicts the correspondence of pixels at the same positions between the image and the background image maintained by the background model] discloses a similarity measure determination unit configured to determine a first similarity measure between a visual element for a target portion in the current image and the visual elements in the background model, wherein the visual elements in the background model are the visual elements whose classification information is the background, and wherein the visual elements in the background model are the visual elements for neighbouring portions which neighbour to a corresponding portion in the background model at the same position as the target portion in the current image, the neighbouring portions (see .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 at lines 3-4: Due to the amendments, “measures is adjusted corresponding” should be -- measures corresponding --.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitwal et al (US 2016/0125245 A1, as applied in previous Office Action).
Re Claim 1: Saitwal discloses an image processing apparatus, comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: (see Saitwal, Figs. 1 and 8, [0059], computer implemented, executes programming instructions stored in the memory) an acquisition unit configured to acquire a current image from an inputted video and a background model which comprises a background image and classification information of visual elements, wherein the classification information of the visual elements comprises foreground and background (see Saitwal, [0031]-[0032], [0061]-[0062], receive current frame of the video feed, background model and background image, [0059], computer implemented); a similarity measure determination unit configured to determine a first similarity measure between a visual element for a target portion in the current image and the visual elements in the background model, wherein the visual elements in the background model are the visual elements whose classification information is the background, and wherein the visual elements in the background model are the visual elements for neighbouring portions which neighbour to a corresponding portion in the background 



Re Claim 7: Saitwal further discloses wherein, as for each of the visual elements in the current image, the second similarity measure corresponding to this visual distance calculated by the calculation unit is adjusted according to a predefined first threshold and the first similarity measure corresponding to this visual element determined by the similarity measure determination unit (see Saitwal, [0052]-[0053], and more specifically claim 10 and [0054]-[0055], refining using the specified correlation threshold, [0059], computer implemented). 

Re Claim 8: Saitwal further discloses wherein, as for the visual elements in each group in the current image, the second similarity measures is adjusted corresponding to the visual distance in this group calculated by the calculation unit is adjusted according to a predefined second threshold and a possibility measure for this group (see Saitwal, [0026], [0046]-[0047], the background model is based on the absorption factor wherein the absorption factor is inversely proportional to the foreground frequency / observed likelihood, [0052]-[0053], and more specifically claim 10 and [0054]-[0055], refining 

Re Claim 9: Saitwal further discloses wherein, as for the visual elements in each group in the current image, the possibility measure for this group is determined according to possibility measures for the visual elements in this group (see Saitwal, [0026], [0046]-[0047], the background model is based on the absorption factor wherein the absorption factor is inversely proportional to the foreground frequency / observed likelihood, [0052]-[0053], and more specifically claim 10 and [0054]-[0055], refining using the specified correlation threshold, [0059], computer implemented); wherein, as for each of the visual elements in this group, the possibility measure for this visual element is determined according to the first similarity measure corresponding to this visual element determined by the similarity measure determination unit (see Saitwal, Fig. 4, [0026], [0046]-[0047], the background model is based on the absorption factor wherein the absorption factor is inversely proportional to the foreground frequency / observed likelihood, and more 

	As to claim 10, the claim is the corresponding method claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.

	As to claim 12, the claim is the corresponding system claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Saitwal further discloses a monitoring system (see Saitwal, Figs. 1 and 8, [0031]-[0032], [0059], computer implemented for monitoring), comprising: a computer executing instructions that, when executed by the computer, cause the processor to function as an acquiring device configured to acquire a video (see Saitwal, Figs. 1 and 8, [0031]-[0032], e.g. video camera, [0059], computer implemented, executes programming instructions stored in the memory); an image processing apparatus configured to classify visual elements in images of the acquired video as foreground or background (see Saitwal, Fig. 4, [0046]-[0047], [0052]-[0053], each pixel is evaluated and classified as depicting foreground or background, [0059], computer implemented), the image processing apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: (see Saitwal, Figs. 1 and 8, [0059], computer implemented, executes programming instructions stored in the memory) the image processing apparatus of claim 1 respectively (the discussions are addressed with regard to claim 1 respectively); and the computer further executing instructions that cause the computer to function as a storage device configured to store the acquired .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 11, 2021